Title: To John Adams from Edmé Jacques Genet, 9 July 1778
From: Genet, Edmé Jacques
To: Adams, John


      
       Monsieur
       
        ante 9 July 1778
       
      
      J’ai mis sous les yeux de M. le Cte. de Vergennes un Extrait de la lettre du general Heath, que j’ai lhoneur de vous renvoyer ci jointe. Vous aurés vu ici que j’en ai dit quelque chose dans le No. 46. des affaires de l’Angleterre et de l’Amérique. Le No. 47. n’attend pour paroitre que les premieres nouvelles qui vous viendront et que vous voudrés bien me communiquer toujours par la poste. Cet ouvrage périodique appartient entierement à la Cause américaine et à Mrs. les députés. C’est à ce titre qu’il est en possession de plaire au public francois. Je suis avec respect Monsieur Votre très humble et très obéisst. Serviteur,
      
       GenetPremier Commis des affaires etrangeres
      
     